Jackson, C.
A judgment favorable to tbe plaintiff, was reversed by a former opinion of this court, in which the case is fully stated. Topping v. Cohn, 71 Neb. 559. Amended pleadings were filed in the district court presenting substantially the same issues, excepting a plea of former adjudication in the answer. A second trial resulted in a judgment for the defendant, and the plaintiff appeals.
The evidence taken at- the former trial, with additional evidence affecting only the question of adverse possession, is the basis of the present judgment. We are asked to review our former opinion, but find no satisfactory reason for doing so. No facts were adduced from the additional testimony tending to strengthen the plaintiff’s case or change the conclusions formerly reached, and adhering to the established rule that points necessarily determined by this court upon 'appeal become the law of the case and will not ordinarily be departed from in the further course of litigation, we recommend that the judgment be affirmed..
Duffie, C., concurs.
Albert, C., not sitting.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.